Citation Nr: 0809772	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, dysthymia, and depressed 
mood. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  In May 2007, the veteran 
submitted a Motion to Advance on the Docket, and such motion 
was granted on May 17, 2007.

In June 2007, the Board reopened a previously denied claim 
for service connection for depression and remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development prior to adjudicating the merits of the claim.  
It now returns to the Board for appellate review. 

The Board notes that the veteran has received multiple 
diagnoses that relate to his symptoms of depression, to 
include depression, dysthymia and adjustment disorder with 
depressed mood.  Accordingly, the Board has recharacterized 
the issue as service connection for an acquired psychiatric 
disorder, to include depression, dysthymia, and depressed 
mood, as indicated on the title page. 


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. An acquired psychiatric disorder, to include depression, 
dysthymia, and depressed mood, was not present in service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.






CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression, 
dysthymia, and depressed mood, was not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in January 2004 and 
April 2004, prior to the initial unfavorable AOJ decision 
issued in July 2004.  An additional VCAA notice was sent in 
June 2007. 
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in January 2004, April 2004, and June 2007 informed the 
veteran of how VA would assist him in developing his claim, 
and his and VA's obligations in providing such evidence for 
consideration.  The April 2004 and June 2007 letters also 
advised him of the type of evidence necessary to establish 
service connection and the April 2004 letter requested that 
he send any evidence in his possession to VA.  Accordingly, 
as the veteran was fully informed as required under VCAA 
prior to the initial RO adjudication of his claim, there is 
no prejudice in the Board proceeding with a decision.  

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the June 2007 VCAA letter informed the 
veteran of the evidence necessary to establish entitlement to 
a disability rating and effective date for the disability on 
appeal.  Despite the inadequate timing of the notice provided 
to the veteran on these two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard; Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As indicated above, all content requirements of a VCAA notice 
have been fully satisfied in this case.  Therefore, the Board 
finds that delaying appellate review by providing additional 
VCAA letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA medical records, private treatment records, and 
the reports from  September 2001, July 2006, and July 2007 VA 
examinations were reviewed by both the RO and the Board in 
connection with adjudication of his claim.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

The veteran contends that he suffers depression as a result 
of his combat experience, to include the injuries that led to 
the award of the Purple Heart.  Therefore, he contends that 
service connection for depression is warranted.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

The Board notes that the veteran's service records indicate 
that he was awarded the Purple Heart, which denotes combat 
experience.  Therefore, the veteran is entitled to the 
application of 38 U.S.C.A. § 1154(b). 

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of 
a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  

In this case, the Board notes that the veteran is claiming 
that his combat experience resulted in his depression.  As 
indicated, the Board does not dispute that the veteran 
engaged in combat, nor that he was injured in the line of 
duty.  However, the evidence must still show that the 
veteran's current psychiatric disorder is a result of that 
combat experience or was otherwise incurred in service.  See 
Shedden; Caluza.

The veteran's service medical records are silent for 
complaint, diagnosis, or treatment for an acquired 
psychiatric disorder.  The veteran has indicated that he has 
not sought psychiatric treatment post-service, but his 
prescription records reveal that he has been prescribed 
antidepressants (Zoloft and Sertaline) through a primary care 
physician.   

At the September 2001 VA examination, the veteran was 
diagnosed with dysthymia, late onset.  A May 2003 private 
treatment record reports a diagnosis of major depression and 
that Zoloft was prescribed.  April 2004 and May 2004 VA 
treatment records reveals that the veteran reported feeling 
down or hopeless in the prior month, and that he was taking 
Sertaline, but not on a regular basis.  Dysthymic disorder 
was diagnosed at an April 2005 PTSD screening.  A May 2006 VA 
treatment record reveals a diagnosis of depression and a 
positive PTSD screen, but also that the veteran declined a 
referral to mental health care.  The July 2006 VA examiner 
indicated that the veteran was a reasonably well-adjusted 
person who did not suffer from a mental health disorder; 
however, in July 2007, the examiner reported that the veteran 
displayed adjustment disorder with depressed mood.  
Therefore, the Board determines that the veteran has a 
current diagnosis of an acquired psychiatric disorder.

Thus, the analysis turns to whether there is a relationship 
between the veteran's current psychiatric disorder and his 
military service.  On this point, the Board notes that there 
are conflicting medical opinions of record.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In a January 2004 statement, Dr. K indicates that he has been 
treating the veteran for over 10 years and that it is his 
understanding that the veteran was awarded the Purple Heart 
for injuries sustained in battle in World War II, and that 
the events leading to those injuries have evidently haunted 
the veteran for many years.  Dr. K. stated that the veteran 
seemed to be depressed and that there is no other reason that 
could logically be the cause of the depression.  

In Kowalski v. Nicholson, the Court, citing its earlier 
decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and 
Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or that have 
been contradicted by other facts in the record.  19 Vet. App. 
171, 179 (2005).  However, the Court declared that the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history provided by 
the veteran, and instead must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Id; see also, Coburn v. Nicholson, 19 Vet. App. 427, 433 
(2006) (holding that the Board erred in failing to assess the 
veteran's credibility in reporting the statements to the 
medical examiner).   

Dr. K.'s use of the word "evidently" is indicative of 
reliance on the veteran's own account of his medical history 
with regard to an acquired psychiatric disorder.  Further, 
even though Dr. K. has apparently diagnosed the veteran with 
depression and prescribed antidepressants, his comment that 
the veteran "seemed to be depressed" reflects that Dr. K. 
lacks in-depth knowledge of psychiatric disorders and their 
treatment.  Finally, as the record reveals, contrary to Dr. 
K.'s statement, there are other reasons than the veteran's 
military service that could have logically resulted in his 
depression.  Thus, Dr. K.'s statement appears to rely wholly 
on the veteran's account of his psychiatric disorder and 
opinion with regard to etiology.  

In this regard, the Board acknowledges that it may not 
discount the veteran's assertions merely because the veteran 
is an interested party.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  However, the Board does find records 
contemporaneous with the veteran's service more reliable than 
the veteran's unsupported statements decades after discharge.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Service medical records 
are negative for diagnosis or treatment of a psychiatric 
disorder and, post-service, the veteran has not sought either 
inpatient or outpatient psychiatric treatment.  The absence 
of medical evidence until the veteran's original application 
for service connection for an acquired psychiatric disorder 
in May 2001, over 55 years after service discharge, 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms post-service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd Forshey, 
284 F3d. 1335, 1358 (Fed. Cir. 2002) (en banc).  Thus, the 
Board finds the veteran's accounts of his history with regard 
to his psychiatric disorder are not credible in light of the 
lack of medical evidence of record.  Therefore, any medical 
opinion based on such history is not competent.  As such, the 
Board is not bound to accept Dr. K's opinion.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann; Reonal; Guimond v. 
Brown, 6 Vet. App. 69 (1993); Pond v. West, 12 Vet. App. 341 
(1999).  Accordingly, the Board affords the opinion of Dr. K. 
no probative weight.  

In contrast, the July 2007 VA examiner opined that it is less 
likely than not that the veteran's current adjustment 
disorder was caused by any experiences while he was in the 
military.  Further, the examiner indicated that the 
adjustment disorder more likely arose from the veteran's 
advancing age and the death of a close friend in 
approximately 2000.  In reaching this conclusion, the VA 
examiner considered all relevant medical evidence, to include 
service medical records and post-service treatment records, 
as well as the results of a thorough psychiatric evaluation 
which revealed various life events that are affecting the 
veteran's mental health.  Thus, the Board affords this 
opinion great probative weight.

Therefore, there is no competent and probative medical 
opinion relating the veteran's current psychiatric disorder 
to his active duty military service.  The Board has 
considered the veteran's own statements regarding his claimed 
in-service etiology of his psychiatric disorder.  Laypersons 
are competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Absent competent 
evidence of a causal nexus between the veteran's psychiatric 
disorder and service, he is not entitled to service 
connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  Therefore, 
his claim must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, dysthymia, and depressed 
mood is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


